Citation Nr: 0018656	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-33 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
postoperative dislocation left shoulder, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for lumbar 
disc disease, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for left knee 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1991.  

This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that, inter alia, granted service 
connection for postoperative dislocation left shoulder and 
lumbar disc disease, assigning a 10 percent evaluation for 
each disability.  By this decision, the RO also denied a 
compensable evaluation for the service-connected left knee 
injury.

The veteran indicated that he wished a hearing before a 
member of the Board appearing at the local RO in his November 
1997 substantive appeal.  The RO duly scheduled a hearing for 
him in December 1999, and gave the veteran notice in a letter 
dated in November 1999.  A memorandum signed by a 
representative of the Hearing Division, dated in December 
1999, shows that the veteran failed to report for his 
scheduled hearing.  The record shows that the veteran was 
incarcerated, but that he was released in January 1999-well 
before notice of his scheduled hearing was sent.  The notice 
was mailed to the veteran at his last known address.  There 
is no evidence in the file that the notice was returned as 
"undeliverable."

In light of the foregoing, the Board finds it has met its 
duty to assist under 38 U.S.C.A. § 5107(a) (West 1991) in 
affording the veteran the opportunity to testify.  "In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

The veteran claimed additional service connection for 
bilateral ear, left heel, teeth, and left lung disabilities 
in his October 1997 notice of disagreement.  In addition, the 
December 1996 VA examination report for joints contains a 
diagnosis of brachial nerve irritation secondary to the 
service-connected left shoulder dislocation, status post 
surgery.  A neurological examination report, also dated in 
December 1996, shows a diagnosis of left ulnar neuropathy.  
Claims for these neurological conditions, as secondary to the 
service connected postoperative dislocation left shoulder, 
are inferred.  These claims are referred to the RO for 
appropriate action.

The issue of a higher initial evaluation for the service-
connected lumbar disc disease is the subject of the REMAND 
immediately following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issues of a higher initial evaluation 
for the service connected left shoulder disability and a 
compensable evaluation for the service connected left knee 
disability has been obtained by the originating agency.

2.  The veteran is right-handed.

3.  For the time period before December 1996, the service-
connected left shoulder disability was manifested by 
impairment of the clavicle or scapula with full range of left 
arm movement and without evidence of recurrent dislocation in 
the scapulohumeral joint or malunion of the humerus.

4.  For the time period beginning in December 1996, the 
service-connected left shoulder disability is manifested by 
range of left arm movement approximating limitation to 
shoulder level; without evidence of recurrent dislocation in 
the scapulohumeral joint and guarding of all arm movements; 
and without malunion of the humerus with marked deformity.

5.  The range of motion of the veteran's left knee is from 
zero degrees extension to 140 degrees flexion with no X-ray 
evidence of degenerative arthritis.

6.  The veteran's left knee disability is otherwise 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of more than 10 
percent for the service connected postoperative dislocation 
left shoulder for the time period before December 1996 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5010-5203 (1999).

2.  The criteria for an initial evaluation of 20 percent, and 
no greater, for the service connected postoperative 
dislocation left shoulder for the time period beginning in 
December 1996 are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 
4.48, 4.59, Diagnostic Code 5010-5203 (1999).

3.  The criteria for a compensable evaluation for the service 
connected left knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for a higher 
initial evaluation for his service-connected left shoulder 
disability and for a compensable evaluation for his service-
connected left knee disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); see Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995) and Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In addition, the facts relevant to 
these issues on appeal have been properly developed and the 
statutory obligation of the VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.

A.  Left Shoulder

Service connection for postoperative dislocation of the left 
shoulder was originally granted by the RO in an August 1997 
rating decision based on the evidence of record, which 
included service medical records and VA examinations dated in 
November 1991, March 1995, February 1996, and December 1996.

Service medical records show inservice treatment for 
recurrent left shoulder subluxation, including physical 
therapy, in 1985.  X-ray results were reported to reveal a 
large staple in the lateral aspect of the humeral neck, 
consistent with previous surgery, and a rounded osseous 
density superior to the glenoid.  After consultation with 
orthopedics, the veteran was diagnosed with probable 
impingement syndrome.  Nerve conduction studies (NCS) and 
electromyograph (EMG) tests were conducted and a consultation 
report shows a diagnosis of moderately severe ulnar nerve 
compression at elbow by NCS.  Further electromyograph (EMG) 
tests were recommended, but review of the service medical 
records does not show that they were completed.  The 
veteran's report of medical history at discharge from active 
service shows complaints of a painful left shoulder, and the 
examiner noted that the veteran had had surgery prior to his 
entrance into active service.  The veteran's report of 
medical examination reflects no abnormalities, defects, 
diagnoses, or other findings concerning the left shoulder.

Also of record are VA examination reports dated in November 
1991, March 1995, February 1996, and December 1996.  These 
reports show no complaints or findings concerning the left 
shoulder until December 1996.  Specifically, the November 
1991 report of examination for joints notes no findings of 
tissue loss, tenderness, or muscle atrophy.  Range of left 
shoulder joint movement was measured at zero degrees 
extension and 180 degrees abduction without objective 
observation of pain or guarding on movement.  X-rays were 
reported to show no evidence of acute fracture or 
dislocation.  The examiner diagnosed left shoulder 
dislocation status post surgery.  In March 1995 the veteran 
underwent general medical examination, the report of which 
reflects findings of good muscle tone throughout the 
extremities; deep tendon reflexes measured at 2+, 
symmetrically; strength and motor measured at 5 of 5; 
coordination and gait were within normal limits; and 
sensation was intact to all modalities including pinprick, 
light touch, and proprioception.  Left shoulder findings were 
again noted to be normal in the February 1996 examination for 
joints.  Range of left shoulder joint motion was found to be 
normal.  Specifically, the examiner reported normal shoulder 
forward elevation, normal shoulder abduction, and normal 
internal and external rotation, again without pain or 
guarding.

The veteran first complained of left shoulder problems-pain, 
slipping, and dislocation-in the December 1996 examination 
for joints.  The examiner found no atrophy but did note range 
of motion limited to 130 degrees flexion and 100 degrees 
abduction, with pain.  The examiner stated further movement 
was possible, but with even greater symptoms; and, while 
passive elevation with external rotation did not elicit 
subluxation of the joint, apprehension sign was present.  The 
examiner diagnosed post-traumatic dislocation of the left 
shoulder, status post surgery with sequelae, secondary 
brachial nerve irritation, and secondary rotator cuff 
tendonitis.  Neurology and general medical examination 
reports dated in December 1996 are also present and show 
findings of decreased sensation to light touch and pinprick 
in distribution of the ulnar nerve but sensory, coordination, 
and motor otherwise intact; deep tendon reflexes hyporeflexic 
but equal and symmetrical; and no swelling, atrophy, or fixed 
joints.  The examiner diagnosed left ulnar neuropathy.

The RO assigned a 10 percent rating under Diagnostic Code 
5010-5203, effective in September 1991.  This evaluation has 
been confirmed and continued to the present.  

As mentioned above, the Board has referred the issue of 
service-connection for left ulnar neuropathy to the RO for 
separate adjudication.  Thus, the Board will not discuss 
symptoms relating to this manifestation in evaluating the 
veteran's left shoulder disability.

The veteran has appealed this evaluation, contending that he 
has lost range of left shoulder joint motion and that he 
experiences recurring dislocation with severe pain.

The 10 percent rating for the veteran's service-connected 
left shoulder disability was assigned under Diagnostic Code 
5010-5203, for traumatic arthritis evaluated as impairment of 
the clavicle or scapula involving malunion.  See 38 C.F.R. 
§ 4.27 (1999).  The veteran is right handed, as noted in the 
November 1991 VA examination report.  Hence, the evaluations 
for the minor hand will be discussed.  38 C.F.R. § 4.69 
(1999).

The Board notes that the U.S Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held that, at the time an initial rating is assigned, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the evidence of record.  Id, at 126.  
The Board has considered the applicability of staged ratings 
and finds that such an analysis applies in this case.  As 
below discussed, the Board finds that the symptomatology of 
the veteran's service connected left shoulder disability does 
not meet the criteria for an initial rating greater than 10 
percent before December 1996.  However, for that period of 
time beginning in December 1996, the symptomatology of his 
service connected left shoulder disability does meet the 
criteria for an initial rating of 20 percent, and no greater.

1.  Before December 1996

According to the regulations, a 20 percent rating under 
Diagnostic Code 5203 contemplates nonunion of the clavicle or 
scapula with loose movement or dislocation of the clavicle or 
scapula.  However, the medical evidence does not demonstrate 
that these manifestations are present during this time 
period.  Results X-rays taken in November 1991 evidence 
neither dislocation nor nonunion of the clavicle or scapula.  
There is no other evidence that the veteran exhibited 
nonunion or dislocation of the clavicle or scapula during 
this time period.

Diagnostic Code 5203 further provides for the evaluation of 
clavicle or scapula impairment based on impairment of 
function of the contiguous, or shoulder, joint.  Diagnostic 
Code 5201 affords a 20 percent evaluation for limitation of 
arm movement to shoulder level.  Yet, the Board finds that 
the veteran does not meet this criteria during the time 
period before December 1996.  Rather, as described above, 
left shoulder joint motion reported in November 1991 and 
February 1996 was unrestricted and without objective 
observation of pain.

Higher evaluations could also be warranted for impairment of 
the humerus involving malunion or recurrent infrequent 
dislocation of the scapulohumeral joint, fibrous union, 
nonunion, or flail shoulder, under Diagnostic Code 5202; or 
favorable ankylosis of the scapulohumeral articulation, under 
Diagnostic Code 5200.  Again, however, the medical evidence 
simply does not demonstrate that the required manifestations 
are present.  First, the medical evidence does not show that 
the veteran's humerus is impaired.  The medical evidence, 
including the November 1991 X-rays results, reveals no 
complaints or findings of impairment involving malunion or 
nonunion, fibrous union, or flail joint of the humerus, or 
dislocation of the scapulohumeral joint for this time period.  
Second, the medical evidence does not show that the veteran's 
shoulder joint is ankylosed, either by surgery or by disease.  
Rather, the evidence establishes that he has full range of 
shoulder joint movement during this time period.  Moreover, 
the Board notes that service medical records are silent as to 
complaints of or treatment for the left shoulder from 1985 to 
the veteran's discharge in 1991.  The veteran has averred he 
experiences recurring dislocations in the left shoulder, yet 
the medical evidence during this time period-including VA 
examinations conducted in November 1991, March 1995, and 
February 1996-note no complaints or observations of 
subluxation or dislocation.

The RO awarded its initial evaluation under Diagnostic Code 
5010-5203, which, as noted above, contemplates post-traumatic 
arthritis evaluated as impairment of the clavicle or scapula.  
A separate, compensable evaluation could be warranted for 
those manifestations of the veteran's left shoulder 
disability attributable to the service-connected arthritis.  
See VAOPGCPREC 23-97 (July 1, 1997) (holding for example, 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003, for 
arthritis, and 5257, for instability); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  However, the Board notes 
that the medical evidence does not present X-ray evidence of 
arthritis, as required under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  In any 
event, the Board notes that during this time period the 
veteran does not demonstrate limitation of left shoulder 
joint movement.  Similarly, and for reasons discussed fully 
above, the veteran does not meet the criteria for separate 
compensable evaluations under Diagnostic Codes 5200, 5201, or 
5202.

After consideration of the evidence, the Board finds that the 
manifestations of the veteran's left shoulder dislocation, 
status post surgery, does not meet the criteria for an 
initial evaluation higher than 10 percent, under Diagnostic 
Code 5010-5203 for that period of time before December 1996 
VA examination.  The Board further finds that additional 
compensable evaluations under Diagnostic Codes 5010, 5200, 
5201, and 5202 are not warranted.

2.  Beginning in December 1996

According to the regulations, a 20 percent rating under 
Diagnostic Code 5203 contemplates nonunion of the clavicle or 
scapula with loose movement or dislocation of the clavicle or 
scapula.  However, the medical evidence does not demonstrate 
that these manifestations are present during this time 
period.  The medical evidence simply does not establish that 
the veteran's clavicle or scapula is characterized by 
nonunion.  And while the veteran has averred he experiences 
recurring dislocations and the December 1996 VA examination 
shows findings of positive apprehension sign, the examiner 
specifically found no evidence of subluxation.  The medical 
evidence presents no other findings that the veteran 
exhibited nonunion or dislocation of the clavicle or scapula 
during this time period.

Diagnostic Code 5203 further provides for the evaluation of 
clavicle or scapula impairment based on impairment of 
function of the contiguous, or shoulder, joint.  Diagnostic 
Code 5201 affords a 20 percent evaluation for limitation of 
arm movement to shoulder level.  The Board finds that the 
veteran meets this criteria.  The December 1996 report shows 
limitation of left shoulder joint motion to 130 degrees 
flexion and 100 degrees elevation.  Although this range of 
motion is greater than 90 degrees, the Board notes the 
examiner's objective findings of pain and positive 
apprehension sign, and finds that the disability attributable 
to the veteran's service-connected left shoulder more closely 
approximates that of limitation of left arm movement to 90 
degrees.  38 C.F.R. §§ 3.102, 4.7 (1999).

A higher evaluation could be warranted for limitation of left 
arm motion to 25 degrees from the side.  However, as 
described above, the required manifestations are simply not 
present.  The veteran has range of motion from zero to 130 
degrees flexion and zero to 100 degrees elevation, and to 70 
degrees at 90 degrees external rotation and to 30 degrees at 
zero degrees external rotation-albeit with pain and 
guarding-at its most limited-during this time period.

Higher evaluations could also be warranted for impairment of 
the humerus involving fibrous union, nonunion, or flail 
shoulder, under Diagnostic Code 5202; or ankylosis of the 
scapulohumeral articulation intermediate between favorable 
and unfavorable, under Diagnostic Code 5200.  Again, however, 
the medical evidence simply does not demonstrate that the 
required manifestations are present.  First, the medical 
evidence does not show that the veteran's humerus is 
impaired.  The medical evidence reveals no complaints or 
findings of impairment involving nonunion of the humerus, 
fibrous union, or flail joint.  Second, the medical evidence 
does not show that the veteran's shoulder joint is ankylosed, 
either by surgery or by disease.  Rather, the evidence 
establishes that he has range of shoulder joint movement, 
albeit limited and painful. 

The RO awarded its initial evaluation under Diagnostic Code 
5010-5203, which, as noted above, contemplates post-traumatic 
arthritis evaluated as impairment of the clavicle or scapula.  
A separate, compensable evaluation could be warranted for 
those manifestations of the veteran's left shoulder 
disability attributable to the service-connected arthritis.  
See VAOPGCPREC 23-97; see also Esteban, supra.  However, the 
Board notes that the medical evidence during this time 
period, also, simply does not present X-ray evidence of 
arthritis, as required under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Nonetheless, 
the Board notes that by this decision compensation has 
already been awarded the veteran for limitation of left 
shoulder joint motion during this time period, as explained 
above.  Thus, even if the medical evidence presented X-ray 
findings of arthritis in the left shoulder joint, 
compensation for limitation of left shoulder joint motion 
would be impermissible under 38 C.F.R. § 4.14 (1999) in this 
instance.

Additional, compensable evaluation could also be warranted 
under Diagnostic Code 5200 and 5202, the criteria of which 
are described above.  Diagnostic Code 5202 grants additional 
compensation for recurrent, infrequent dislocation of the 
scapulohumeral joint, with guarding.  The veteran has averred 
he experiences recurring dislocations, and the December 1996 
report shows objective observations of positive apprehension 
sign.  Nonetheless, the examiner then specifically found no 
evidence of subluxation.  There is no other medical evidence 
during this time period establishing that the veteran has 
experienced dislocation or subluxation in his left shoulder 
joint.  Thus, for this reason and others discussed above, a 
separate, compensable evaluation is not warranted under 
Diagnostic Code 5202.  Similarly, and also for reasons 
discussed above, the veteran does not meet the criteria for a 
separate compensable evaluation under Diagnostic Code 5200.

After consideration of the evidence, the Board finds that the 
veteran's postoperative dislocation left shoulder meets the 
criteria for an initial evaluation of 20 percent, and no 
greater, under Diagnostic Code 5010-5203 for that period of 
time beginning in December 1996.  The Board further finds 
that additional compensable evaluation under Diagnostic Code 
5010 is not permissible, and that additional compensable 
evaluations under Diagnostic Codes 5200 and 5202 are not 
warranted for this time period.

In rating the veteran's left shoulder disability both before 
and after December 1996, and as detailed fully, above, the 
Board has considered the disabling effects of pain and in 
part on this basis has granted a higher evaluation for that 
time period after December 1996.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).

B.  Left Knee

Service connection for traumatic arthritis of the left knee 
was originally granted by the RO in a December 1992 rating 
decision.  A noncompensable evaluation was then granted under 
Diagnostic Code 5257, effective in September 1991.  This 
evaluation has been confirmed and continued to the present.

Unlike the evaluation assigned the veteran's left shoulder 
disability, the analysis here does not involve the appeal of 
a grant of the evaluation initially assigned.  Thus, 
Fenderson does not apply.  Rather, the issue is an increase 
in the disability rating.  Thus, the present level of the 
veteran's disability is the primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has appealed the noncompensable evaluation, 
averring that his left knee is unstable and dislocates.

The noncompensable evaluation was assigned under Diagnostic 
Code 5257, which contemplates other impairment of the knee 
involving recurrent subluxation or lateral instability.  
According to the regulations, a compensable evaluation is 
warranted for slight impairment of the knee with recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the medical evidence does not 
demonstrate that the required manifestations are present.  
Rather, the February and December 1996 VA examination reports 
show specific findings of no evidence of internal derangement 
abnormalities and no loose motion in the left knee joint.  
There is no other medical evidence establishing that the 
veteran required treatment for dislocation or lateral 
instability in the left knee joint.

Compensable evaluations may also be warranted for ankylosis 
of the knee, under Diagnostic Code 5256, dislocated semilunar 
cartilage or symptomatic removal of semilunar cartilage, 
under Diagnostic Codes 5258 and 5259, limitation of flexion 
movement to 45 degrees or less or of extension movement to 10 
degrees or more, under Diagnostic Codes 5260 and 5261, 
impairment of the tibia and fibula with slight knee or ankle 
disability under Diagnostic Code 5262, or genu recurvatum, 
under Diagnostic Code 5263.  A compensable evaluation could 
also be warranted for X-ray evidence of arthritis in the left 
knee joint accompanied by otherwise uncompensable limitation 
of joint motion with objective observations of such symptoms 
as swelling, muscle spasm, or painful movement.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  However, the 
medical evidence does not demonstrate that the required 
manifestations are present. 

The veteran underwent VA examinations in March 1995, February 
1996, and December 1996.  These reports show complaints of, 
inter alia, swelling and pain in the left knee and findings 
of good muscle tone throughout the extremities, strength and 
motor measured at 5 of 5, and coordination within normal 
limits.  Deep tendon reflexes were measured at 2+ and 
symmetrical in March 1995, and as hyporeflexic but equal and 
symmetrical in December 1996.  Sensation was intact.  There 
were no findings of swelling, synovitis, or effusion.  In 
February 1996, the examiner found bilateral patellofemoral 
crepitance but noted, specifically, that there was no 
evidence of internal derangement abnormalities.  In contrast, 
the examiner specifically noted that the left knee joint was 
nontender and that there was no loose motion in December 
1996.  Ranges of left knee joint measurements were reported 
at zero to 120 in February 1996 and zero to 140 in December 
1996.  Results of X-rays were reported to show a normal left 
knee without evidence of fracture or bony trabecular 
abnormality in February 1996 and preserved joint spaces 
without excessive degenerative changes, effusion, or 
deformity in December 1996.  The diagnoses were left knee 
pain secondary to patellofemoral syndrome in February 1996 
and left knee arthropathy in December 1996.   

In summary, this evidence demonstrates that the veteran's 
left knee disability is characterized by full range of motion 
without pain, and no evidence of arthritis, fusion, or other 
bone abnormality or impairment, instability, locking, or 
effusion in the joint.  Even taking the veteran's range of 
left knee joint at its most limited, zero to 120 degrees as 
reflected in the February 1996 report, the Board observes 
that, nonetheless, without X-ray evidence of arthritis and 
without confirmation by objective manifestations of swelling, 
muscle spasm, or pain, this range of motion does not meet the 
schedular criteria for compensation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (1999).

Where the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, separate ratings may 
be assigned under the appropriate diagnostic code without 
violating the provisions of 38 C.F.R. § 4.14.  See 
VAOPGCPREC; see also Esteban, supra. 

The Board has considered whether separate, compensable 
evaluations may be warranted for symptoms of the veteran's 
left knee disability but, for reasons described above, finds 
that the criteria are not met.  In summary, the medical 
evidence simply establishes that the veteran has full range 
of motion without pain, and presents no evidence of arthritis 
or other bone abnormality or impairment, instability, 
locking, or effusion.

After consideration of the evidence, the Board finds that the 
veteran's left knee disability is essentially asymptomatic.  
Thus a compensable evaluation under Diagnostic Codes 5257, 
5003, 5256, 5258, 5259, 5260, 5261, 5262, or 5263 is not 
warranted.  In addition, the Board finds that the veteran's 
left knee disability is manifested by range of motion at zero 
degrees extension to 140 degrees flexion, with no X-ray 
evidence of degenerative arthritis.  Thus, additional 
compensable evaluations under Diagnostic Codes 5003, 5256, 
5258, 5259, 5260, 5261, 5262, and 5263 are not warranted.  

In rating the veteran's left knee disability the Board has 
considered the disabling effects of pain, as detailed fully, 
above.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).

C.  Extra Schedular Consideration

The foregoing does not preclude the grant of a higher 
evaluation for the veteran's left shoulder and left knee 
disabilities, however.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not recently required 
hospitalization for his left shoulder and left knee 
disabilities, nor is it shown that he currently requires 
frequent treatment for these conditions.  In addition, the 
Board cannot find medical evidence that the impairment 
resulting from the service-connected left shoulder and left 
knee disabilities, alone, interfere markedly with the 
veteran's employment.  Rather, for the reasons noted above, 
the Board concludes that the impairment resulting from the 
service connected postoperative dislocation left shoulder and 
left knee injury are adequately compensated by the 10 percent 
schedular evaluation confirmed and continued for the left 
shoulder disability for the period of time before December 
1996 under Diagnostic Code 5010-5203, and by the 20 percent 
schedular evaluation awarded herein for the left shoulder 
disability for the period of time beginning in December 1996 
under Diagnostic Code 5010-5203; and by the noncompensable 
evaluation confirmed and continued for the left knee 
disability under Diagnostic Code 5257.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted in this case.  See also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial evaluation greater than 10 percent for 
postoperative dislocation left shoulder for the period of 
time before December 1996 is denied.

An initial evaluation of 20 percent, and no greater, is 
granted for postoperative dislocation left shoulder for the 
period of time beginning in December 1996, subject to the law 
and regulations governing the award of monetary benefits.

A compensable evaluation for left knee injury is denied.


REMAND

The veteran also seeks a higher initial evaluation for his 
service connected lumbar disc disease.

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

The Board notes that the December 1996 VA examination report 
is insufficient for the purpose of evaluating the veteran's 
service-connected lower back disability.  

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  In addition, "where the record does not 
adequately reveal the current state of the claimant's 
disability and the claim is well grounded, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see Snuffer v. Gober, 10 Vet. App. 
400 (1997).  The Board notes that a claim for increase in 
disability evaluation is considered a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle, supra.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder legible copies of 
VA medical records of treatment accorded 
the veteran for his lower back disability 
that are not already of record.

2.  The RO should afford the veteran 
examinations by an orthopedist and a 
neurologist to determine the extent of 
his service-connected lower back 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder, to include any records 
obtained per this remand, and a copy of 
this remand must be made available to 
the examiners for review in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected lower back disability-
including, specifically, the effects of 
pain and weakness on range of motion and 
functionality-in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

3.  The RO should re-evaluate the 
veteran's service-connected lumbar disc 
disease in light of the newly acquired 
evidence and determine whether increased 
evaluations are appropriate.  

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



